Citation Nr: 0920270	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-08 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
sleep disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, to include as secondary to exposure to 
herbicides. 

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
mental condition, to include posttraumatic stress disorder 
(PTSD), anxiety, and depression. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission




ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the Veteran's previously denied claims of entitlement 
to service connection for a sleep disorder, diabetes 
mellitus, to include as secondary to exposure to herbicides, 
and a mental condition, to include PTSD, anxiety, and 
depression, on the basis that new and material evidence had 
not been received. 

The reopened issue of entitlement to service connection for a 
mental condition, to include PTSD, anxiety, and depression, 
addressed in the REMAND portion of the decision below, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in this appeal, 
the Veteran withdrew his appeal concerning entitlement to 
service connection for a sleep disorder by a written 
statement dated in December 2008. 

2.  Prior to the promulgation of a decision in this appeal, 
the Veteran withdrew his appeal concerning entitlement to 
service connection for diabetes mellitus, to include as 
secondary to exposure to herbicides, by a written statement 
dated in December 2008. 

3.  The Veteran's claim of entitlement to service connection 
for a mental condition, to include PTSD, was previously 
denied in a January 2002 rating decision.  The Veteran was 
notified of that decision but failed to perfect a timely 
appeal.  The decision became final.

4.  The evidence as to the Veteran's claim of entitlement to 
service connection for a mental condition, to include PTSD, 
anxiety, and depression, received since the last final denial 
in January 2002 is new, in that it is not cumulative and was 
not previously considered by decision makers, and it is also 
material because it raises a reasonable possibility of 
substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for a sleep 
disorder have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for diabetes 
mellitus, to include as secondary to exposure to herbicides, 
have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 
C.F.R.        §§ 20.202, 20.204 (2008).

3.  The January 2002 rating decision that denied the 
Veteran's claim of entitlement to service connection for a 
mental condition, to include PTSD, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2008).

4.  New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for a 
mental condition.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2008).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal 
personally filed by the appellant without his express written 
consent.  38 C.F.R. § 20.204(c) (2008).

In March 2006, the Veteran submitted a Substantive Appeal, 
perfecting his appeal as to the issues of entitlement to 
service connection for a sleep disorder and diabetes 
mellitus, to include as secondary to exposure to herbicides, 
as identified in the January 2006 Statement of the Case.  By 
a written statement, dated in December 2008, the Veteran 
withdrew the appeal as to the issues of entitlement to 
service connection for a sleep disorder and diabetes 
mellitus, to include as secondary to exposure to herbicides.  
The Board finds that the Veteran's written statement 
satisfies the requirements for the withdrawal of a 
Substantive Appeal.  

As the appellant has withdrawn his claims of entitlement to 
service connection for a sleep disorder and diabetes 
mellitus, to include as secondary to exposure to herbicides, 
there remain no allegations of errors of fact or law for 
appellate consideration concerning these issues.  The Board, 
therefore, has no jurisdiction to review the Veteran's claims 
and must dismiss the issues of entitlement to service 
connection for a sleep disorder and diabetes mellitus, to 
include as secondary to exposure to herbicide.

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 
889-891 (Fed. Cir. 2007).

In a VCAA letter dated in October 2004, before the initial 
adjudication of the claims, the Veteran was notified of the 
evidence not of record that was necessary to substantiate the 
claim.  He was told that he needed to provide the names of 
persons, agencies, or companies who had additional records to 
help decide his claim.  He was informed that VA would attempt 
to review his claim and determine what additional information 
was needed to process his claim, schedule a VA examination if 
appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

A March 2006 VCAA letter also informed the Veteran regarding 
the appropriate disability rating or effective date to be 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

In addition, as this case involves new and material evidence, 
VA is required to look at the bases for the prior denial and 
notify the Veteran as to what evidence is necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient at the time 
of the previous denial.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis upon which the prior claim was denied.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  As to the 
Veteran's claim of entitlement to service connection for a 
mental condition, to include PTSD, anxiety, and depression, 
the VCAA letter dated in October 2004, satisfied this 
requirement.

The Board notes that if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources. Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3) (2008); Patton v. West, 12 
Vet. App. 272 (1999); YR v. West, 11 Vet. App. 393 (1998).

Notably, the RO requested from the Veteran the types of 
evidence described in C.F.R. § 3.304(f)(3), as listed in VA 
Form 21-0781, in December 2007.  In reply, the Veteran 
submitted statements received in May 2008 regarding the 
alleged in-service personal assault.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  
VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the Veteran's claim of entitlement to service 
connection for a mental condition, to include PTSD, anxiety, 
and depression, a VA psychiatric evaluation will be conducted 
on remand if at least one of Veteran's alleged in-service 
PTSD stressors is verified.  

In this case, the Veteran's service treatment records and all 
identified and authorized post-service treatment records 
relevant to the issue on appeal have been requested or 
obtained.  Accordingly, all available records and medical 
evidence have been obtained or requested in order to make an 
adequate determination as to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

New and Material Evidence

Service connection for a mental condition, to include PTSD, 
was previously denied in a January 2002 rating decision.  
Although the RO declined to reopen the Veteran's previously 
denied claim, the Board must consider the question of whether 
new and material evidence has been received because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  
Barnet v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The claim of entitlement to service connection for a mental 
condition may be reopened if new and material evidence is 
received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

The Veteran filed this application to reopen his claim in 
September 2004, in the form of a claim of entitlement to 
service connection for a mental condition, to now include 
PTSD, anxiety, and depression.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

It appears that the evidence before VA at the time of the 
prior final decision in January 2002 consisted of the 
Veteran's claim of entitlement to service connection for a 
mental condition, to include PTSD, his service treatment 
records, and his own statements.  The RO found that the 
Veteran's service treatment records were silent for any 
complaint, treatment, or diagnosis of a psychiatric 
condition, including PTSD, and that the Veteran had not 
responded to requests for information as to his alleged in-
service PTSD stressors.  The Veteran's claim of entitlement 
to service connection for a mental condition, to include 
PTSD, was denied.  The January 2002 rating decision was not 
appealed and became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Newly received evidence since January 2002 includes the 
Veteran's VA treatment records, private treatment records, 
and his own statements, to include descriptions of his 
alleged in-service PTSD stressors.

The Board finds that the evidence as to the Veteran's claim 
of entitlement to service connection for a mental condition, 
to include PTSD, now styled as a mental condition, to include 
PTSD, anxiety, and depression, received since the last final 
decision in January 2002 is new in that it was not previously 
considered by agency decision makers, or cumulative or 
redundant of other evidence of record.  The evidence is also 
material in that it relates to unestablished facts, 
specifically, descriptions of the Veteran's alleged in-
service PTSD stressors, and current diagnoses of anxiety and 
depressive disorders.

Further, new evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Accordingly, new and 
material evidence as to the Veteran's claim of entitlement to 
service connection for a mental condition, to include PTSD, 
now styled as a mental condition, to include PTSD, anxiety, 
and depression, and such claim is reopened.

As the Board has determined that new and material evidence 
has been submitted as to the Veteran's claim of entitlement 
to service connection for a mental condition, to include 
PTSD, anxiety, and depression, it is necessary to consider 
whether the Veteran would be prejudiced by the Board 
proceeding to a decision on the merits.  However, as the 
Board has determined that additional development is necessary 
prior to adjudication, the issue is remanded to the RO for 
such development.  Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The claim for service connection for a sleep disorder is 
dismissed.

The claim for service connection for diabetes mellitus, to 
include as secondary to exposure to herbicides, is dismissed.

The claim of entitlement to service connection for a mental 
condition, to include PTSD, anxiety, and depression, is 
reopened.  To that extent only, the appeal is allowed.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The Board notes that the Veteran, in a statement dated in 
November 2008, reported that there are new treatment records 
at the Veteran's Administration Medical Center (VAMC) in 
Jackson, Mississippi.  The most recent VA treatment records 
associated with the Veteran's claims file are dated in July 
2008.  Because VA is on notice that there are additional 
records that may be applicable to the Veteran's claim and 
because these records may be of use in deciding the claim, 
these records are relevant and should be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The Veteran's claim of entitlement to service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., under the 
criteria of DSM-IV); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that a 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2008).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  The Veteran contends that he has PTSD 
related to in-service stressors, warranting service 
connection for PTSD.  See 38 C.F.R. § 3.304(f).

Service personnel records associated with the Veteran's 
claims file, specifically his service separation form 
(DD214), indicate that his primary military occupational 
specialty was field radio operator.  The Veteran's service 
personnel records are silent for awards or citations that are 
indicative of participation in combat.

The Veteran's claim of entitlement to service connection for 
a mental condition, to include PTSD, anxiety, and depression, 
has been denied, in part, on the basis that his alleged in-
service stressors have not been verified.  The Veteran 
asserted, in his May 2007 response to the RO's PTSD 
Questionnaire, that he was aboard the U.S.S. Tripoli in 1969 
at the time the boat was sent to rescue a pilot at sea.  The 
Veteran reported that as the boat approached a floating 
parachute, the boat came too close to the shore and had to 
take off.  The Veteran reported that the pilot was dragged 
underneath the boat.  The Veteran's service personnel records 
indicate that he was aboard the U.S.S. Tripoli from December 
1, 1969 to December 21, 1969.  The Veteran also reported that 
he was aboard the U.S.S. Osgon or U.S.S. Odgon in 1969 as a 
member of the landing team during a storm, and that he was 
ordered to make sure the assault vehicles were tied down 
securely.  The Veteran reported that he witnessed the death 
of a fellow service member when one of the latches broke and 
he was crushed.  The Board notes that the Veteran's service 
personnel records are silent as to any assignment on the 
U.S.S. Osgon or U.S.S. Odgon and that the Veteran's 
handwriting makes it not entirely clear as to which vessel he 
described.  On remand, clarification as to such should be 
sought.

In the Veteran's May 2008 statement as to his alleged in-
service personal assault, he reported that in November 1968, 
during Boot Camp in Paris Island, South Carolina, he received 
brownies in the mail, and that his Drill Instructor made fun 
of him and took his brownies into his office.  The Veteran 
reported that the Drill Instructor then returned from his 
office and passed the brownies out to the troop.  The Veteran 
reported that he woke up the next morning naked and 
staggering around.  The Veteran asserts that he was drugged 
and molested during the night, and that he was scared to 
report his Drill Instructor because he was afraid that he 
would kill him.

It is possible that one or more of these alleged in-service 
stressors may be capable of verification, and an attempt at 
verification may be made on this basis.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).

As there is no evidence of record that the Veteran engaged in 
combat, his alleged in-service stressors must be verified by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  Because no attempt to verify the alleged in-
service stressors through the United States Army & Joint 
Services Records Research Center (JSRRC) has yet been made, 
the AMC/RO should attempt to verify the listed in-service 
stressor through JSRRC.  Proper documentation received from 
the JSRRC in response to the RO's inquiry must be added to 
the claims file.

Accordingly, the case is REMANDED for the following action:
  
1.  Obtain and associate with the 
claims file treatment records from the 
VAMC in Jackson, Mississippi, dated 
from July 2008 to the present.

2.  Contact the Veteran and provide him 
with another opportunity to supplement 
the record with any additional details 
concerning his alleged in-service 
stressors and any other information 
which could be used to substantiate his 
PTSD claim.  Ask the Veteran to provide 
the name of the vessel and the dates of 
his assignment during the time he 
witnessed the death of another service 
member by crushing during a storm.  

The Veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the alleged in-
service stressors and that he must be 
as specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.

3.  Forward the Veteran's statements 
describing his alleged in-service 
stressors, as well as a copy of his 
DD214, and any other relevant evidence, 
to the JSRRC.  Request that the JSRRC 
attempt to verify the Veteran's alleged 
in-service stressors.  Specific 
requests should be made for records, 
including the Veteran's unit history 
from December 1, 1969 to January 1, 
1970.  All attempts to obtain these 
records must be properly documented in 
the file.  Any and all responses 
received from the JSRRC must be added 
to the claims file.

4.  Thereafter, schedule the Veteran 
for a VA psychiatric examination for 
the purpose of ascertaining whether a 
mental condition, to include PTSD, 
anxiety, or depression, found present 
is related to service, to include any 
alleged in-service personal assault.

a.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD. 
The examination report should include a 
detailed account of all pathology 
present.  Any further indicated special 
studies, including psychological 
studies, should be accomplished.  Prior 
to the examination, specify for the 
examiner the stressor that is 
determined to be established by the 
record, and the examiner must be 
instructed that only such event may be 
considered for the purpose of 
determining whether the Veteran was 
exposed to a stressor in service.

If a diagnosis of PTSD is appropriate, 
the examiner should specify:  (1) 
whether the alleged stressor found to 
be established by the evidence of 
record was sufficient to produce PTSD; 
(2) whether the remaining diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied; and (3) 
whether there is a link between the 
current symptomatology and the stressor 
found to be established by the record 
and found to be sufficient to produce 
PTSD by the examiner.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

b.  If the examination results in a 
mental condition other than PTSD, 
specifically an anxiety or depressive 
disorder, the examiner should offer an 
opinion as to the etiology of the 
condition, to include whether it is at 
least as likely as not that any 
currently demonstrated mental 
condition, is related to the Veteran's 
service, to include any alleged in-
service personal assault.  

5.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claim of entitlement to service 
connection for a mental condition, to 
include PTSD, anxiety, and depression, 
considering any additional evidence 
added to the record.  If the action 
remains adverse to the Veteran, provide 
the Veteran, and his representative, 
with a Supplemental Statement of the 
Case and allow the Veteran an 
appropriate opportunity to respond 
thereto.  Thereafter, return the case 
to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


